DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims do not fall within at least one of the four categories of patent eligible subject matter because Specification paragraphs [0077] & [0078] do not limit the recited “computer readable medium” to non-propagating signal embodiments.  
The examiner suggests that claim 15 be amended to recite “non-transitory computer readable medium” to overcome this rejection.  Claims 16-21 do not cure the deficiency of claim 15, and are rejected based on their dependency.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 


Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-21 are respectively drawn to a method, system, and computer program product, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor”, “memory”, and “computer readable medium” independent claims1, 8, and 15 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 8, and 15 only recite a “processor”, “memory”, and “computer readable medium” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these three elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination with themselves and the entire claims, do not integrate the abstract idea into a practical application when reading claims 1, 8, and 15 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims 

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
For example, claims 1, 8, and 15 recite “storing object definition metadata for a database object type in a database data dictionary; identifying data to be mapped between the database object type and hierarchical data from outside a database system; accessing the object definition metadata; and mapping between the database object type and hierarchical data by reviewing the object definition metadata.”
These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor”, “memory”, and “computer readable medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-21 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed storing, identifying, accessing, and mapping  “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 16-21 recite computer program products which all depend on claim 1.  However, claim 1 is a method claim, whereas claim 15 is a computer program product claim.  The examiner suggests that the dependency of claims 16-21 be changed to depend on claim 15 to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friebel et al. (US 2003/0200501 A1, hereinafter “Friebel”).

	Regarding claim 1, Friebel teaches 
A method, comprising: 
storing object definition metadata for a database object type in a database data dictionary [Friebel, Figures 1 & 2, ¶ 0021, mapping specification 36 (“object definition metadata”) and data directives 38 (“database object type”)]; 
identifying data to be mapped between the database object type and hierarchical data from outside a database system [Friebel, Figure 1, ¶¶ 0019 & 0020, non-rectangular formatted data in XML format 32 (“hierarchical data”)]; 
accessing the object definition metadata [Friebel, Figure 1 & ¶ 0022]; and 
mapping between the database object type and hierarchical data by reviewing the object definition metadata [Friebel, Figure 1 & ¶ 0022]. 

	Regarding claim 2, Friebel teaches the method of claim 1, wherein the hierarchical data is mapped to the database object type, by a process comprising: 
	parsing the hierarchical data to identify a key-value pair [Friebel, Figures 6 & 7, ¶¶ 0036-0038, column tags indicate what columns the table will have]; 
Friebel, ¶ 0043]; 
generating an object instance of the database object type [Friebel, ¶ 0034]; and 
populating the object instance with a value from the key-value pair [Friebel, ¶ 0034]. 

Regarding claim 3, Friebel teaches the method of claim 1, wherein the database object type is mapped to the hierarchical data, by a process comprising: 
identifying an object instance for the database object type [Friebel, ¶¶ 0057-0059]; 
identifying an object attribute for the object instance [Friebel, ¶¶ 0057-0059]; 
determining a key for the object attribute; identifying a value for the key, wherein the value for the key corresponds to an attribute value for he attribute [Friebel, ¶¶ 0057-0059]; 
serializing the key and the value to generate the hierarchical data [Friebel, ¶ 0059]. 

Regarding claim 4, Friebel teaches the method of claim 1, wherein the hierarchical data corresponds to at least one of JSON or XML [Friebel, ¶ 0020]. 

Regarding claim 5, Friebel teaches the method of claim 1, further comprising mapping a first name for a key in the hierarchical data to a second name for an attribute in the database object type [Friebel, ¶¶ 0079 & 0086]. 

Regarding claim 6, Friebel teaches the method of claim 1, wherein the data is mapped bi-directionally between the database object type and the hierarchical data from outside the database system [Friebel, ¶ 0059]. 

Regarding claim 7, Friebel teaches the method of claim 1, wherein the hierarchical data includes object type identification data [Friebel, ¶ 0086].

	Claims 8-14 and 15-21 recite limitations similar to claims 1-7, respectively, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/05/2021